Citation Nr: 0216410	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease, including hypertension.  

2. Entitlement to service connection for the residuals of a 
pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of a August 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1. There is no medical evidence showing any current 
disability resulting from the reported inservice 
pneumothorax.

2. Cardiovascular disease, including hypertension, is not 
of service origin and is not related to any incident in 
service.


CONCLUSION OF LAW

1. Cardiovascular disease, including hypertension, was 
neither incurred in nor aggravated by service nor may it 
be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2. The residuals of a pneumothorax were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record reflects that the veteran and his representative 
were notified of the requirements necessary to establish his 
claims in a copy of the appealed August 2000 rating action, 
the Statement of the Case in May 2001, and a Supplemental 
Statement of the Case that included a recitation of the 
provisions of the VCAA in May 2002.  In addition, the veteran 
was provided with notification letters concerning the VCAA in 
April 2001 and January 2002.  The above documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim and that the VA would 
obtain evidence identified by the veteran.  The RO has also 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In this regard, the veteran's 
service medical records are not available.  Several attempts 
have been made to obtain them, but they are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center that occurred in 1973.  As such, the Board finds that 
additional development in this area would not be productive.  
Also, the National Personnel Records Center has not responded 
to a December 2001 request by the RO for sick call and 
morning reports.  However, as will be discussed later, the 
Board finds that the veteran's statements concerning the 
inservice lung problems credible.  Thus, additional 
development in this area is not needed.  Under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in accordance with the VCAA. 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The veteran maintains in his substantive appeal that he had a 
pneumothorax one year prior to entering service and that, 
despite this disability, he was drafted.  He states that 
while stationed at Ft. Hood he had another pneumothorax and 
was hospitalized for 89 days.  He indicated that this stress 
caused his hypertension and cardiovascular disease.  

As previously set forth the veteran's service medical records 
were presumably destroyed in a fire at the National Personnel 
Records Center that occurred in 1973.  As such the VA has a 
heightened duty to assist, to explain findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

VA treatment records dated from July 1999 to July 2001 show 
that the veteran was treated for cardiovascular disease, 
including a coronary artery bypass grafting procedure in 
August 1999.  These records show that during 1999 he was 
treated for pneumonia.  A September 1999 chest x-ray showed 
that no pneumothorax was identified.  A January 2002 report 
reflects that a February 2000 chest x-ray was negative. 

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease and hypertension, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

To summarize, the Board finds that the veteran's statements 
describing the inservice lung problem are considered to be 
both competent evidence and credible.  However, the fact that 
he experienced a pneumothorax in service which required 
hospitalization, in and of itself, is insufficient to 
establish service connection.  The evidence must also show 
that the veteran now has a chronic disability resulting from 
the inservice spontaneous pneumothorax.  The veteran, as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v Derwinski, 
2 Vet.App. 492 (1992).

In this regard, the most recent VA chest -ray in February 
2000 showed no evidence of any pertinent abnormality.  As 
there is no medical evidence which shows that the veteran 
currently has a residual disability related to the inservice 
pneumothorax, service connection is not warranted.  

Concerning the veteran's cardiovascular disease, including 
hypertension, the evidence reflects that this was manifested 
many years after service.  There is no evidence that relates 
this disorder to service or to the reported inservice 
pneumothorax.  Accordingly, it is the judgment of the Board 
that service connection is not warranted.  Also, the evidence 
is not equipoise as to warrant the application of the 
reasonable doubt doctrine.  38 U.S.C.A. § 3.102 (West 1991). 


ORDER

Service connection for cardiovascular disease, including 
hypertension, and the residuals of a pneumothorax is denied.  



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

